Edward Higgs plaint. agt John Scotto and John Jndicott Execrs of the last will of Andrew Sheppard Defendt in an action of the case for not paying the summe of thirty Seven pound one Shilling in mony due from sd Scotto and Jndicott as Execrs abovesd to the now plaint. *825for one third part of a parcell of loggwood that was brought from Treece in the Natch Jndustry Nathanll Man Commander in the month of January. 1675. which was Ship’t by Samuel Ilawford upon the accot of Edwd Higgs; but andrew Sheppard his order or Execrs have Sold it and recd the mony but yet detains it whereby the plaint. is greatly damnified with all other due damages &c. . . . The Jury . . . found for the Defendt costs of Court allowd 9s 8d